     Case 2:96-cv-08761-AAH-SH Document 32 Filed 01/07/21 Page 1 of 1 Page ID #:50



     Eric Bensamochan, Bar #255482
 1   The Bensamochan Law Firm
     30851 Agoura Rd # 114
 2   Agoura Hills, Ca 91301
     818-907-5866 (FAX) 818-461-5959
 3   ATTORNEY FOR PLAINTIFF

 4                                      UNITED STATES DISTRICT COURT
                                   FOR THE CENTRAL DISTRICT OF CALIFORNIA
 5

 6   MAIN EVENTS; MONITOR PRODUCTIONS                    )
                                                         )
 7                    Plaintiff,      vs.                )   Case No.: 2:96-CV-08761-AAH-SH
                                                         )
 8   RAFAEL A.BARRAGAN, et al,                           )                    RENEWAL OF JUDGMENT
                                                         )                    BY CLERK
 9                Defendant,                             )
                                                         )
10
      Based upon the application for renewal of the judgment of the original judgment, and pursuant to
11
     F.R.C.P. 69(a) and C.C.P. §683.110 through §683.320, and for good cause appearing therefore,
12
        Judgment in favor of Plaintiff, J&J Sports Productions, Inc, and against Defendant, Rafael A.
13
     Barragan d/b/a Mariscos Veracruz Mexican Seafood Restaurant; Simona Barragan d/b/a
14
     Mariscos Veracruz Mexican Seafood Restaurant , entered on January 18, 2011, be and the same is
15
     hereby renewed in the amounts as set forth below:
16
             Renewal of money judgment
17
                     a. Total judgment                                   $      11,250.00
18
                     b. Costs after judgment                             $           00.00
19
                     c. Subtotal (add a and b)                           $      11,250.00
20
                     d. Credits                                          $           00.00
21
                     e. Subtotal (subtract d from c)                     $      11,250.00
22
                     f.   Interest after judgment(.29%)                 $           325.89
23
                     g. Fee for filing renewal of application            $          00.00
24
                     h. Total renewed judgment (add e, f and g) $              11,575.89
25

26
            January 7, 2021
     Dated: ___________________              CLERK, by _________________________
27                                              Deputy
                                                     Kiry A. Gray,
28                                                   Clerk of U.S. District Court




                                              Renewal of Judgment
